Citation Nr: 0017627	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  94-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities prior 
to May 17, 1993.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1968 until 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1992 from 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to benefits based on individual unemployability. 

In a January 1994 rating decision, the RO confirmed the 60 
percent disability evaluation assigned for the veteran's 
service-connected peptic ulcer disease and increased the 
disability evaluation for service-connected PTSD to 100 
percent effective from May 17, 1993.  The RO also determined 
that prior to May 17, 1993, entitlement to total evaluation 
based on individual unemployability (TDIU) was not found, and 
after that date, the issue of individual unemployability was 
moot as a schedular 100 percent evaluation was assigned from 
that date. 

During the course of the appeal, the veteran moved to Georgia 
and the claims file was transferred to the Atlanta, Georgia, 
RO.

The Board remanded the claim in April 1996 for additional 
development.  All requested remand actions have been 
accomplished to the extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The RO has returned the case to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  Prior to May 17, 1993, the competent, credible and 
probative evidence of record shows that the veteran's 
service-connected disabilities did not prevented him from 
engaging in substantially gainful employment consistent with 
his education and occupational experience, and without regard 
to age or nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to May 17, 1993, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the file shows that a rating decision in March 
1992 confirmed a November 1991 denial of entitlement to 
individual unemployability.  The veteran was notified of this 
decision and did not appeal.  It was noted that although the 
veteran had missed work due to illness, he was employed full-
time.  The prior rating decision of November 4, 1991, had 
addressed the issue of individual unemployability but failed 
to formally code it and was amended by the March 1992 rating 
decision.  It was further noted that the November 1991 
proposed reduction of the evaluation for the veteran's 
service-connected peptic ulcer disease from 60 percent to 20 
percent was being set aside based on evidence received that 
refuted the proposed reduction.  The 60 percent evaluation 
for the service-connected peptic ulcer disease was confirmed 
and continued based on symptoms indicative of severe 
functional impairment.

Service department medical records show that on February 18, 
1992, a Dr. Moll referred the veteran to a Dr. Sullivan at an 
Army hospital in Germany for assessment of a recent flare of 
ulcer disease.  The veteran underwent an 
esophagogastroduodenoscopy (EGD) in February 21, 1992, which, 
according to Dr. H. Sullivan, an Army medical officer, 
revealed duodenal bulb ulcers with blood oozing from base of 
the crater.  Dr. Sullivan then referred the veteran to 
general surgery for an evaluation.   

Of record is a February 27, 1992 memorandum written "for 
whom it may concern" by Dr. Sullivan.  The memorandum 
identifies the veteran as the "Dependent Husband" of an 
active duty E-6, and notes that a few days earlier the 
veteran had been admitted to an Army hospital in Germany for 
peptic ulcer disease.  Dr. Sullivan noted that an endoscopy 
revealed "moderately severe peptic ulcer disease with 
minimal bleeding present at the time of the endoscopy.  He 
was observed in the hospital and recovered on a high dose of 
Zantac 300 mg taken twice a day.  He currently is feeling 
improved."  The recommendation was that the veteran undergo 
surgery at the earliest reasonable opportunity because of his 
severe peptic ulcer disease.  It was also recommended that he 
return to the United States "as soon as it is reasonable 
possible" so that he could seek medical care at the VA 
hospital in the state of Washington.  It was also stated, 
"He should not work prior to his departure as his departure 
should not be delayed by any unnecessary tasks."  

On February 27, 1992, Dr. Sullivan also signed a government 
form indicating that the veteran had been under his care from 
February 21 to February 26 and that he had severe peptic 
ulcer disease for which he needed surgery in the near future.  
Dr. Sullivan stated that the veteran had to return to the 
United States on March 6, 1992 and seek medical care in a VA 
hospital and that "He should not work until then."  The 
period under Dr. Sullivan's care was noted to be from 
February 21 to February 26, 1992, and by signing the form Dr. 
Sullivan certified that during the period of care the 
veteran's condition had made reporting to work inadvisable. 

In an undated referral to "CPO" Dr. Moll noted that the 
veteran had severe peptic ulcer disease and "therefore 
cannot work until he has the surgery as indicated by Dr. 
Sullivan."  Dr. Moll expressed agreement "with Dr. 
Sullivan's diagnosis and restriction as far as his job is 
concerned."  

Other evidence submitted with the claim includes a 
Supervisor's Statement (Standard Form 31058) dated February 
28, 1992, signed by the veteran's supervisor, indicating that 
the veteran had been working as a forklift operator, having 
entered his current position in May 1989.  The supervisor 
noted that the veteran had been unable to perform his job 
since February 18, 1992 and had been out sick since that 
time.  The supervisor also noted that the veteran had 
reported on February 27 that he could no longer perform his 
duties and had presented doctors' slips.  It was indicated 
that since May 1989 the veteran had used 71 hours of sick 
leave and no annual leave.   The supervision also indicated 
that no efforts had been made to accommodate the veteran as, 
on a sick slip dated February 27, 1992, the medical officer, 
Dr. Sullivan, had indicated that the veteran should not work 
prior to his departure on March 6, 1992, to the United States 
for surgery.  

Of record is a copy of a March 1992 letter in which the 
veteran requested leave without pay, effective March 1, 1992.  
He referred to an individual sick slip signed by Dr. Sullivan 
on February 27, 1992, stating that the veteran should not 
work before his departure to the United States on March 6, 
1992.  The veteran noted that "as per certification" of Dr. 
Sullivan, dated February 27, 1992, the veteran had severe 
peptic ulcer disease and needed surgery in the near future.  
The veteran also noted that he had been unable to perform his 
duties for medical reasons since February 18, 1992 and had 
taken sick leave through February 29, 1992.  

In addition, the veteran has submitted an undated memorandum 
from F.L.C., Management Employee Relations Specialist, noting 
that the veteran had been diagnosed with bleeding peptic 
ulcers in "February of this year" and was to return to the 
United States for surgery at a VA hospital.  The memorandum 
states that prior to the veteran's departure it was 
recommended (presumably by his attending physician) that he 
not return to duty for fear that the performance of his 
duties would further aggravate his condition.  It was also 
stated that no attempts were made to locate a light or 
limited duty position because of the strict limitations 
imposed by the veteran's attending physician and due to the 
fact that the veteran would have to vacate his position 
because his wife/sponsor was leaving the overseas area.  A 
reassignment would not have been feasible because of the 
short time limit.  

A statement from the Department of the Army as to sick hours 
used by the veteran shows that he was employed as a forklift 
operator by the 7th Combat Equipment Company in Germany since 
May 1989 and that in 1990 he used 89 hours of sick leave and 
in 1991, he used 96 hours of sick leave.  

The veteran also submitted an unsigned medical certificate, 
bearing the stamped name of Manfred Hittel, and the date 
March 5, 1992, attesting that the veteran was unable to do 
his job from February 18th to March 20th.  The diagnosis was 
peptic ulcer with bleeding and the possible need for an 
operation.  

In April 1992, the veteran again filed a claim for increased 
compensation based on unemployability, noting that "Doctors 
told me I could not work until I had surgery."  The veteran 
reported his peptic ulcers prevented him from following any 
substantially gainful occupation.  He stated that he had 
received medical treatment since 1971 and had been 
hospitalized from February 21 to February 27, 1992.  He 
indicated that he last worked full time on February 20, 1992, 
and that his disability affected full time employment as of 
February 21, 1992.  He reported working as a civil service 
cook and a driver from 1983 to the time of the claim and his 
highest gross earnings per month were $2,200.  He also 
indicated that he had lost 130 days from work due to illness.  
The veteran reported having completed two years of college, 
with no other education or training before or after becoming 
disabled.  

At the time of the April 1992 claim, the veteran was service-
connected for peptic ulcer disease, evaluated as 60 percent 
disabling from February 1987; laceration of the left thigh, 
evaluated as 10 percent disabling from March 1972, and post-
traumatic stress disorder, evaluated as 10 percent disabling 
from July 1988, for a combined evaluation of 70 percent.

In June 1992, the RO contacted the veteran to provide 
information regarding his surgery for peptic ulcer disease.  
He did not provide any. 

Outpatient records from American Lake VA Medical Center show 
that the veteran was seen in June and September 1992 for 
complaints of increased peptic ulcer disease and reflux 
symptoms.  .  It was noted that his last gastrointestinal 
bleeding had been in February 1992.  An EGD was scheduled for 
July and November 1992 and January 1993.  The appointments 
were canceled by the veteran and it was eventually noted that 
he did not want the procedure.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in September 1992.  He indicated that he had 
episodes of hematemesis occurring at least every two weeks 
and had chronic epigastric pain treated with Maalox and 
Ranitidine.  Reportedly, he was being scheduled for peptic 
ulcer disease surgery.  He normally weighed between 170 to 
180 pounds and his current weight was 173.  The impression 
was recurrent duodenal ulcer with bleeding.  

The veteran also was afforded a C&P examination for PTSD in 
September 1992.  The veteran reported that his agitation and 
sleep loss had been a significant factor in aggravating his 
ulcer.  He related having worked as a civilian in Germany 
most recently from 1989 to February 1992 as a warehouseman.  
The diagnosis was PTSD and the Global Assessment of 
Functioning (GAF) was 65.  It was noted that the highest GAF 
in the past year was 70.  The examiner commented that the 
veteran's PTSD symptomatology aggravated the ulcer disease 
which was the major vocational impairment.  The examiner 
assessed that about 30 percent of the veteran's vocational 
impairment was due to PTSD and emphasized the exacerbation of 
the peptic ulcer disease.  The veteran was noted to have 
problems with anger that affected his work and marriage.  The 
examiner concluded that the veteran appeared to have moderate 
occupational impairment and moderate social impairment due to 
PTSD.  

In a rating decision in October 1992, the RO confirmed and 
continued the 60 percent disability evaluation for peptic 
ulcer disease and granted a 30 percent rating for PTSD from 
April 22, 1992.  In the October 1992 notification of the 
rating decision, the RO advised the veteran that if he had 
stomach surgery to submit a copy of the hospital report 
showing admission and discharge dates.  

In the veteran's notice of disagreement dated in November 
1992, he wrote that he had not been working since February 
1992.  

Various May and June 1993 VA outpatient treatment records 
indicate that the veteran was working as a forklift operator 
at that time.  

In the substantive appeal received in August 1993, the 
veteran noted that he had been trying to work, but because of 
his ulcer and PTSD, his doctor had told him to stop working.  
He wrote that treatment from American Lake VA Medical Center 
since 1992 confirmed his medical problems.  Attached to the 
substantive appeal was a letter dated August 5, 1993, from 
Stephen S. Chen, M.D., American Lake VA Medical Center, who 
wrote that he had seen the veteran on June 30, 1993, and on 
July 28, 1993.  Dr. Chen noted that the veteran's symptoms 
due to PTSD had increased and advised that the veteran cease 
working at his current job and seek treatment.  

The veteran completed another application for increased 
compensation based on individual unemployability in September 
1997 as requested in the Board's April 1996 remand.  The 
veteran indicated that his PTSD and ulcers prevented him from 
following any substantially gainful occupation.  He further 
indicated that his disability affected full time employment 
in May 1992 when he became too disabled to work.  He reported 
that he last worked full time in January 1993.  His 
employment history indicated that he worked as a civil 
service fork-lift driver in Germany from 1989 to March 1992 
and at Ft. Lewis, Washington, from May 1992 to January 1993.  
His highest gross earnings per month for each period of 
employment were reported as $2,200 and $2,100 respectively.  
He reportedly left his last job because of his disability and 
had not sought employment since then.  He commented that he 
had returned from Germany and had been told he could not work 
by three doctors.  He was hired by Ft. Lewis but after six 
months, he stopped working on the advice of his doctor.




In September 1997 a VA form requesting employment information 
was received from the veteran's last employer at Fort Lewis.  
It appears that the veteran had supplied some of the 
requested information by hand and that the former employer 
corrected some of the data by typewriter.  The veteran 
appears to have written that he had been employed from May 
1992 to January 1993, which was corrected by the employer to 
show that the ending date of employment was November 1995, 
although the veteran last worked in February 1994 and had 
been on leave without pay from then until November 1995.  He 
had worked forty hours a week as a materials handler.  It was 
noted that a concession made by reason of age or disability 
was light duty and that he had been unable to perform the 
duties of a forklift operator.

Records received from the Social Security Administration 
(SSA) show that the veteran receives disability benefits for 
functional nonpsychotic, anxiety related disorders and peptic 
ulcer, with the date of onset shown as February 2, 1994.  The 
SSA records include a letter to the veteran advising him that 
a previous determination that his disability began on 
February 18, 1992 was changed after SSA reviewed evidence 
showing that the veteran was able to work until February 2, 
1994.  

Legal Criteria

The regulations provide that total disability exists "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation." 38 C.F.R. 
§ 3.340(a)(1) (1999).  Where the schedular disability rating 
is less than 100 percent, a total disability rating based on 
individual unemployability may be assigned if a veteran is 
rendered unemployable as a result of service-connected 
disabilities, provided that certain regulatory requirements 
are met.  Total disability ratings for 



compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.

38 C.F.R. § 4.16(a) further reads, "...the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
veteran unemployable."  Further, 38 C.F.R. § 4.16(b) states, 
"It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled."

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the veteran's age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL Of MENTAL 
DISORDERS (4th ed.) (DSM IV), p.32.]  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  DSM III-R (1987), DSM IV.  

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating whether the 
veteran's service-connected disability precludes 
substantially gainful employment, the Board notes that the 
Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332.  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment, Moore v. Derwinski, 1 Vet. 
App. 356. 358 (1991).  

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
the VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

The veteran claims that he was rendered unemployable as a 
result of service-connected disabilities prior to May 17, 
1993.  We find the claim to be well-

grounded as the veteran met the regulatory requirements and 
indicated that the severity of his disabilities prevented him 
from obtaining and keeping a job.  See Colayong v. West 12 
Vet. App. 524 (1999) (claim for TDIU found to be well 
grounded when an appellant meets the schedular criteria).  
Evidence in respect to the veteran's claim for SSA disability 
benefits is of record.  Furthermore, he has not indicated 
that any probative evidence not already associated with the 
claims folder is available; therefore the duty to assist him 
has been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

The veteran's claim for increased compensation based on 
unemployability was received in April 1992.  The 
aforementioned evidence in this case shows that the veteran 
met the regulatory requirement as he had one service-
connected disability ratable at 60 percent and additional 
disability to bring the combined rating to 70 percent.  

As the veteran satisfies the percentage standards found at 38 
C.F.R. § 4.16(a) for a total disability rating, we must next 
determine whether his service-connected disabilities actually 
rendered him unemployable prior to May 17, 1993.  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See C.F.R. §§ 4.1, 4.15 (1999).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find 



employment.  The Board must determine if there were 
circumstances that placed this veteran in a different 
position from other veterans with a 70 percent combined 
disability rating prior to May 17, 1993.  See 38 C.F.R. § 
4.16(a) (1998); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 

The evidence of record shows that the veteran had worked at 
substantially gainful employment since 1983, as a civil 
service employee, and that he had worked as a forklift 
operator at an Army base in Germany beginning in May 1989.  
The evidence shows that he was hospitalized for assessment of 
his peptic ulcer in February 1992, with a recommendation that 
surgery to be performed after he returned to the United 
States, and that he was not to work prior to leaving Germany.  
Of particular significance is a February 27, 1992 memorandum 
"for whom it may concern" by Dr. Sullivan, who was involved 
in the veteran's in-patient evaluation.  That statement is 
particularly probative because it was written by a physician 
with direct knowledge of the veteran's gastrointestinal 
status and it was written soon after the hospital evaluation 
for ulcer disease.  In the memorandum Dr. Sullivan did not 
state that the veteran's ulcer disease prevented him from 
working, but rather that he should not be delayed in 
departing Germany by any unnecessary tasks.  What is not said 
in that statement but is otherwise shown in the record is 
that the veteran's wife, an active duty soldier, was being 
transferred back to the United States.  It appears then that 
the exacerbation of the veteran's ulcer disease coincided 
with an impending transfer of the family from Germany.  This 
also was an admitted factor in his employer's decision not to 
attempt to reassign him to another position.  To the extent 
that any items of evidence created around this time tend to 
suggest that Dr. Sullivan determined the veteran was 
unemployable due to ulcer disease, such is not supported by 
Dr. Sullivan's own writings.  For example, in a February 27, 
1992 employee sick slip, Dr. Sullivan, noting that the 
veteran had severe ulcer disease and that he had to return to 
the United States on March 6 and seek medical care, also 
stated that the veteran should not work "until then."  
Thus, Dr. Sullivan did not state that the veteran was 
unemployable because of disability or even that he could not 
work until he had ulcer surgery, but only that he should not 
work prior to his departure from Germany, which is 
essentially consistent with his other February 27 statement.   

The March 5, 1992 statement from Dr. Hittel merely shows that 
for a several week period (February 18 to March 20), the 
veteran would be unable to do his job.  There was no 
explanation of how the ending date was selected.  
Nevertheless, this statement does not indicate that the 
veteran was unemployable as cotemplated to TDIU.  In that 
regard, had the veteran undergone the recommended sugery, he 
might have been entitlted to benefits under 38 C.F.R. § 4.30.  

The evidence does not show that surgery for peptic ulcer 
disease was ever performed.  After transiting to the United 
States in March 1992, the veteran was working at Fort Lewis 
by May 1992.  Despite a November 1992 statement from the 
veteran that he had not worked since February 1992, it 
appears that the veteran himself reported in an employment 
questionnaire that he had started working in Mary 1992 and 
the former employer did not revise that information.  Thus, 
the Board finds that his prior allegation of not having 
worked after February 1992 was not accurate and not credible.  
The credible evidence clearly does not show that after he 
returned to the United States, he could not obtain other 
employment due to the service-connected disabilities prior to 
May 17, 1993, the effective date of his 100 percent rating 
for PTSD.  The evidence furnished by his employer shows that 
he last worked in February 1994 at Fort Lewis and the SSA 
revised a determination regarding his employability to 
reflect that he became disabled on February 2, 1994, noting 
that he had been able to work until then.  

There is no indication from the medical evidence that the 
veteran's disabilities were incorrectly evaluated at the time 
of his claim in April 1992.  VA examiners described 
disabilities which impaired the veteran to an extent 
consistent with the assigned ratings, but did not indicate 
that the veteran could not work.  The veteran has claimed 
that he was unable to work due to peptic ulcer disease and 
PTSD.  Although he is also service-connected for laceration 
of the left thigh, evaluated as 10 percent disabling, it has 
not been contended nor does the evidence show that this 
disability has had a significant effect on his ability to 
work.

Upon examination in September 1992, the veteran had 
complaints of episodic hematemesis occurring at least every 
two weeks and chronic epigastric pain treated with Maalox and 
Ranitidine.  However, neither malnutrition nor abnormal 
weight loss was shown and no special diet was indicated.  
Additionally, he had not yet undergone the earlier 
recommended surgery, although it was noted that he was being 
scheduled for peptic ulcer disease surgery.  The impression 
was recurrent duodenal ulcer with bleeding.

In addition, with regard to his service-connected disability 
of PTSD, the VA psychiatric examiner assigned a GAF scale 
score of 65, and the highest GAF in the past year was 70.  
These GAF scores contemplate some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM III-R, DSM-IV.  This 
finding is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability. 

In summary, as the record contains no medical opinion or 
other competent evidence that the service-connected 
disabilities prevented him from working prior to May 17, 
1993, and, after considering the nature and severity of those 
disabilities, the Board finds that they did not precluded 
substantially gainful employment.  At the time of the claim 
in 1992, the veteran alleged that he was unable to work due 
to peptic ulcer disease.  However, the evidence shows that in 
early 1992 he had a flare-up and, although surgery was 
recommended, he obtained employment at Fort Lewis shortly 
after his return to the United States and apparently never 
had the surgery.  When he was examined in September 1992, his 
PTSD was evaluated as moderate and the GAF score reflected 
mild symptoms.  As such, his disabilities are shown not to 
have precluded substantially gainful employment consistent 
with the veteran's education and work experience.  The 
preponderance of the evidence shows that the veteran was able 
to and did engage in substantially gainful employment until 
February 1994, and that it was not factually ascertainable 
that TDIU occurred prior to May 17, 1993, the date that a 100 
percent schedular evaluation was assigned for PTSD.  
Accordingly, the benefit sought on appeal is denied.


ORDER

A total evaluation based on individual unemployability due to 
service-connected disabilities prior to May 17, 1993 is 
denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

